Title: VI. To George Washington from Lieutenant Colonel Marinus Willett, 29 May 1780
From: Willett, Marinus
To: Washington, George



Sir,
Morristown 29th May 1780

The bearer of this is Mr Van Dyck, who will be able to give you a particular account of the progress that is made in the bisiness Your Excellency directed me to pursue some time ago—I need only again Just mention to you that the greatest confidence may be placed in Mr Van Dyck. I am Your Excellencies most obedient & Very Humble Servt

M. Willett

